Citation Nr: 1241804	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and degenerative arthritis of the thoracolumbar spine.  

2.  Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The appellant served in the Army National Guard from September 1982 to July 2003.  This service included active duty for training (ACDUTRA) from January 31, 1983, to May 5, 1983; June 19, 1999, to July 3, 1999; and from June 8, 2002, to June 26, 2002.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The appellant has a current lumbar spine disorder.

2.  The appellant did not become disabled from a lumbar spine injury or disease incurred in the line of active duty, to include during a period of active duty for training (ACDUTRA), or from a low back injury incurred or aggravated during any period of inactive duty for training (INACDUTRA).

3.  The Veteran does not have Type II diabetes mellitus that had its clinical onset during, or is related to, his active military service.

4.  The Veteran's Type II diabetes mellitus did not manifest to a compensable degree within one year of his separation from active military service.








CONCLUSIONS OF LAW

1.  Service connection is not warranted for degenerative disc disease and degenerative arthritis of the thoracolumbar spine.  38 U.S.C.A. §§ 101(2), (16), (24)(B)(C), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.303, 3.307, 3.309 (2012). 

2.  Service connection is not warranted for diabetes.  38 U.S.C.A. §§ 101(2), (16), (24)(B)(C), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).






The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claims now before the Board, a February 2008 letter from the RO notified the Veteran of the information and evidence to substantiate his claims of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The February 2008 letter also included the additional requirements delineated by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman.  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  Service treatment records and available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  The Board further observes that, pertinent to the claim on appeal concerning the Veteran's back, the Veteran was afforded VA examinations in May 2008 and June 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were each predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination.  The reports of examination provided adequate medical information/opinions needed to adjudicate the affected claim.  

The appellant has not been afforded a VA examination in connection with his claim seeking service connection for diabetes.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards -"competent evidence," "evidence . . . indicat[ing]," and "medical evidence").  In this case, the Board concludes that an examination is not needed concerning the claim for service connection for diabetes because there is no medical or lay evidence showing that diabetes was diagnosed during a period of active duty, to include ACDUTRA.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In this case, the Board notes that the appellant in this case is a "Veteran" because of his active duty but is not a "Veteran" based on his service in the Reserve unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of ACDUTRA or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "Veteran" for that period of service.

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).

As noted, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" disability, when certain conditions are met.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006); see Rose v. West, 11 Vet. App. 169, 171 (1998).  Under 38 C.F.R. § 3.303(b), there are two alternative methods of establishing service connection, chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Alternatively, continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495; see 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2012).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.







In this case, post-service medical records do document complaints and treatment for various disorders, including low back problems.  The Board also notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  Barr.  Here, the Veteran certainly can report that he was treated in-service for his claimed back and diabetes.

Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Factual Background and Analysis

The Veteran's service treatment records contain sparse references to the Veteran's two claimed disorders.  A June 1999 Statement of Medical Examination and Duty Status shows that the Veteran hurt his back during annual training (active duty).  A June 1999 health record includes a diagnosis of thoracic muscle strain.  A June 2002 Statement of Medical Examination and Duty Status shows that the Veteran incurred a low back contusion during annual training (active duty for training).  The June 1999 and June 2002 injuries were noted to have occurred in the line of duty.  A March 2003 physician letter includes a diagnosis of Type 2 diabetes mellitus.  A June 2003 physical profile includes diabetes as a medical condition, and reports that the Veteran was unfit for retention.

A February 2007 private MRI (magnetic resonance imaging) report shows findings of lumbar spine degenerative disc disease.  

The report of a May 2008 VA spine examination shows that the examiner reviewed the Veteran's claims folder.  The Veteran gave a history of injuring his back on June 20, 2002.  This injury was noted to have caused a bruise over the "left" lower back.  After examining the Veteran, the examiner provided a diagnosis of mild thoracolumbar degenerative disc disease.  The examiner opined that the diagnosed back disorder was less likely than not related to the Veteran's in-service June 20, 2002, low back contusion; this injury was noted to have occurred while he was on annual training.  The opinion was based upon the history provided by the Veteran, the examiner's evaluation/examination and an extensive review of the Veteran's claims folder.  This review did not show supporting documentation relating to continuity of care incurred by the Veteran after his service separation.  The examiner added that the Veteran was treated on one occasion in service (2002) for a left-sided back bruise, and was later treated in 2007 for right-sided symptoms.  The examiner also noted that the Veteran's mild multi-level degenerative disc changes were age-related, as opposed to being related to his June 2002 left-sided back injury.  

The Veteran was also afforded an orthopedic examination in June 2010.  The examiner here, like in May 2008, reviewed the Veteran's claims folder.  The Veteran gave a history of being medically discharged from the National Guard in 2003 due to the onset of Type 2 diabetes mellitus.  The Veteran also noted that he incurred a back injury in 2002 at which time he was treated for a contusion.  He added that he had suffered from low back pain and spasms since that time.  He also reported getting two lumbar spine epidural injections in 2007.  After examining the Veteran, the examiner, in pertinent part, diagnosed lumbar spine degenerative arthritis.  This was noted to be less likely as not related to the 2002 in-service injury.  The examiner commented that this injury, a contusion-like injury, was unlikely to have contributed to the development of his degenerative arthritis of the lumbar spine.  While noting that the Veteran was treated in 2007 for lumbar discomfort by means of epidural injections, the type of injury described in his military medical records was not likely to have caused degenerative arthritis of the spine.  

Degenerative Disc Disease and Degenerative Arthritis of the Thoracolumbar Spine

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine disorder.  While the Veteran is shown to have suffered a low back injury during active duty for training in June 2002, two separate VA examiners, each after having had an opportunity to review of the Veteran's claims folder, and to examine the Veteran, opined that his currently-manifested low back problems (manifested by degenerative disc disease and degenerative arthritis) were less likely as not related to the 2002 in-service injury.  Both examiners also supplied a rationale for their respective opinions.  There is no medical opinion of record etiologically linking his current low back problems to his service.  

Although the Veteran believes he currently has a low back disorder, and he is competent to provide evidence of his in-service experiences, the Board finds that this issue does not involve a simple diagnosis.  See Jandreau; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this respect, while the Veteran believes his currently-diagnosed lumbar spine disorders had their onset during service, he is not competent to provide a diagnosis of a specific type of lumbar spine disorder because that is a medical matter that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  There is no indication in the record that the Veteran is either a physician or other health care professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  Thus, lay assertions of record with regard to whether the Veteran's currently diagnosed lumbar spine disorder is etiologically related to his in-service low back contusion injury are not competent or sufficient.

The Board again points out that presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. § 3.309 (presumption of service incurrence for certain disease, including arthritis) for the appellant's periods of ACDUTRA and INACDUTRA is not appropriate.

Accordingly, for the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for degenerative disc disease and degenerative arthritis of the thoracolumbar spine must be denied.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert.

Diabetes

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran does not have diabetes, including Type II diabetes mellitus, that had its clinical onset during, or is related to, his active military service.  As noted, the appellant served in the Army National Guard from September 1982 to July 2003.  He served on ACDUTRA from January 31, 1983, to May 5, 1983; June 19, 1999, to July 3, 1999; and from June 8, 2002, to June 26, 2002.  The initial clinical diagnosis of Type II diabetes mellitus was in March 2003.

The Board has considered the Veteran's opinion on the matter but it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology and onset of his type II diabetes mellitus.  See, e.g., Espiritu.  See also Jandreau, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  In light of the Board's finding, the Board concludes that service connection for type II diabetes mellitus is not warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board again notes that presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins.  Therefore, consideration of 38 C.F.R. § 3.309 (presumption of service incurrence for certain disease, including diabetes mellitus) for the appellant's periods of ACDUTRA and INACDUTRA is not appropriate.  The Board notes that the Veteran continued service in the Army National Guard until he retired in July 2003.  Even if the Veteran had periods of ACDUTRA within the one year preceding the March 2003 onset of his diabetes mellitus, the Court has held that a claimant whose claim is based on a period of ACDUTRA can never be entitled to the "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  This is so because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  By contrast, for a claimant whose claim is based on a period of ACDUTRA, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  Id.  Thus, under no circumstance, is service connection warranted for Type II diabetes mellitus on a presumptive basis pertaining to chronic diseases concerning any of the Veteran's periods of ACDUTRA during National Guard service.  

For the foregoing reasons, the Board finds that the claim of service connection for diabetes must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).










ORDER

Entitlement to service connection for degenerative disc disease and degenerative arthritis of the thoracolumbar spine is denied.

Entitlement to service connection for diabetes is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


